DETAILED ACTION
This is in response to Applicant’s reply dated 6/15/21.  Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
As per Applicant’s Amendment below, the provisional rejection of claims 1-6 and 8-13 on the ground of non-statutory double patenting over claims 1-5, 8-16, and 18 of co-pending Application No. 16/745,360 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Bahrami (Reg. # 70,460) on 6/17/21.
The application has been amended as follows: 
1.		(Currently Amended) A method for a packet data convergence protocol (PDCP) duplication function for a user equipment (UE) that is configured with a first cell group and a second cell group, the method comprising:
receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity, the configuration indicating:
(i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each RLC entity associated with one of the first and second cell groups, wherein the plurality of RLC entities comprises at least three RLC entities;
(ii) a first RLC entity in the plurality of [[the]] RLC entities associated with the first cell group to be a primary RLC entity; and
(iii) a second RLC entity in the plurality of [[the]] RLC entities associated with the second cell group to be a secondary RLC entity;
duplicating, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and
submitting, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of [[the]] RLC entities respectively, wherein:
a first subset of the plurality of RLC entities comprises one or more RLC entities indicated as active while a second subset of the plurality of RLC entities comprises one or more RLC entities indicated as inactive, and
the at least another one of the plurality of [[the]] RLC entities receiving the duplicated one or more PDCP PDUs is an RLC entity in the first subset of the plurality of RLC entities.

2.		(Previously Presented) The method of claim 1 further comprising:
deactivating the PDCP duplication function, after receiving a medium access control (MAC) control element (CE) indicating to deactivate the PDCP duplication function;
stopping duplicating subsequent PDCP PDUs, after the PDCP duplication function is deactivated;
selecting, for each of the subsequent PDCP PDUs, one of the primary and secondary RLC entities; and
submitting each of the subsequent PDCP PDUs to the corresponding one of the selected one of the primary and secondary RLC entities.

3.		(Previously Presented) The method of claim 1 further comprising receiving, by a medium access control (MAC) entity, a MAC control element (CE) comprising a plurality of fields for indicating to the PDCP entity which RLC entities are in the first subset of the plurality of RLC entities and which RLC entities are in the second subset of the plurality of RLC entities, while the PDCP duplication function is active.

4.		(Original) The method of claim 3, wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) configured with the PDCP duplication function, wherein the received MAC CE is associated with one of the plurality of DRBs.

5.		(Original) The method of claim 4, wherein the plurality of fields of the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive.

6.		(Original) The method of claim 3, wherein the MAC CE is identified by a header of a MAC subPDU, the header having a specific logical channel identification (LCID).

7.		(Original) The method of claim 1, wherein the first cell group is a master cell group (MCG) and the second cell group is a secondary cell group (SCG).

8.		(Currently Amended) A user equipment (UE) comprising:
one or more non-transitory computer-readable media having computer-executable instructions for a packet data convergence protocol (PDCP) duplication function for a PDCP entity of the UE; and
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to:
receive, from a base station, through radio resource control (RRC) signaling, a configuration for the PDCP entity, the configuration indicating:
(i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each RLC entity associated with one of the first and second cell groups, wherein the plurality of RLC entities comprises at least three RLC entities;

(iii) a second RLC entity in the plurality of [[the]] RLC entities associated with the second cell group to be a secondary path;
duplicate, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and
submit, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of [[the]] RLC entities respectively, wherein:
a first subset of the plurality of RLC entities comprises one or more RLC entities indicated as active while a second subset of the plurality of RLC entities comprises one or more RLC entities indicated as inactive, and
the at least another one of the plurality of [[the]] RLC entities receiving the duplicated one or more PDCP PDUs is an RLC entity in the first subset of the plurality of RLC entities.

9.		(Original) The UE of claim 8, wherein the at least one processor is further configured to execute the computer-executable instructions to:
deactivate the PDCP duplication function, after receiving a medium access control (MAC) control element (CE) indicating to deactivate the PDCP duplication function;
stop duplicating subsequent PDCP PDUs, after the PDCP duplication function is deactivated;

submit each of the subsequent PDCP PDUs to the corresponding one of the selected one of the primary and secondary RLC entities.

10.	(Previously Presented) The UE of claim 8, wherein the at least one processor is further configured to execute the computer-executable instructions to receive, by a medium access control (MAC) entity, a MAC control element (CE) comprising a plurality of fields for indicating to the PDCP entity which RLC entities are in the first subset of the plurality of RLC entities and which RLC entities are in the second subset of the plurality of RLC entities, while the PDCP duplication function is active.

11.	(Original) The UE of claim 10, wherein the UE is configured with a plurality of dedicated radio bearers (DRBs) configured with the PDCP duplication function, wherein the received MAC CE is associated with one of the plurality of DRBs.

12.	(Original) The UE of claim 11, wherein the plurality of fields of the MAC CE comprises at least a first field for identifying the DRB associated with the MAC CE and at least a second field for indicating whether a corresponding RLC entity is active or inactive.

13.	(Original) The UE of claim 10, wherein the MAC CE is identified by a header of a MAC subPDU, the header having a specific logical channel identification (LCID).

14.	(Original) The UE of claim 8, wherein the first cell group is a master cell group (MCG) and the second cell group is a secondary cell group (SCG).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 8 teach, among other things, receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity … indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each RLC entity associated with one of the first and second cell groups, wherein the plurality of RLC entities comprises at least three RLC entities … (ii) a first RLC entity in the plurality of RLC entities associated with the first cell group to be a primary RLC entity … submitting, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of RLC entities respectively … a first subset of the plurality of RLC entities comprises one or more RLC entities indicated as active while a second subset of the plurality of RLC entities comprises one or more RLC entities indicated as inactive, and the at least another one of the plurality of RLC entities receiving the duplicated one or more PDCP PDUs is an RLC entity in the first subset of the plurality of RLC entities.
.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-14 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468